IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF ILLINOIS

JESSICA BARRON, KENNETH WYLIE,
and WILLIAM CAMPBELL,

Plaintiffs,

Vv. Case No. 19-cv-00834-SMY-MAB

)
)
)
)
)
THE CITY OF GRANITE CITY, ILLINOIS, )
)
)

Defendant.

RESPONSE TO PLAINTIFFS’ MOTION FOR ORAL ARGUMENT & CROSS-MOTION
REQUESTING AN EVIDENTIARY HEARING

COMES NOW Defendant CITY OF GRANITE CITY, ILLINOIS by and through its
attorneys of the law firm Unsell, Schattnik and Phillips, P.C. and in Response to Plaintiffs’
Motion for Oral Argument and Defendant’s Cross-Motion Requesting an Evidentiary Hearing
states as follows:

On August 6, 2019, Plaintiffs filed a Motion for Oral Argument with this Court,
requesting an oral argument for their Motion for Preliminary Injunction. (Doc. No. 10) On
August 16, 2019, Defendant filed its Response to Plaintiffs’ Motion for Preliminary Injunction.
(Doc. No. 14)

. Defendant CITY OF GRANITE CITY, ILLINOIS hereby requests an evidentiary hearing
on Plaintiffs’ Motion for Preliminary Injunction. (Doc. No. 6) As Defendant, in its Response
(Doc. No. 14) has raised genuine issues of material fact in response to Plaintiffs’ motion for a
preliminary injunction. Further, such a hearing is necessary, and will assist the Court in deciding

the motion.

Page 1 of 3
An evidentiary hearing is required if the nonmoving party raises genuine issues of
material fact in response to a motion for a preliminary injunction. Ty, Inc. v. GMA Accessories,
Inc., 132 F.3d 1167, 1171 (7th Cir.1997). Defendant CITY OF GRANITE CITY, ILLINOIS, has,
and intends to introduce, evidence that if believed will so weaken the moving party's case as to
affect the judge's decision on whether to issue the injunction. Promatek Industries, Ltd. v.
Equitrac Corp., 300 F.3d 808 (7th Cir. 2002).

Particularly Defendant wishes to introduce testimony from: (1) Independent parties, if
available, who were involved with the criminal investigations of Jason Lynch, and (2) Additional
Granite City Police Officers who were involved with the criminal investigations of Jason Lynch.
Defendant further seeks the opportunity to cross-examine Plaintiffs regarding allegations set
forth in the Motion for Preliminary Injunction (Doc. No. 6) and Complaint (Doc. No. 1).

WHEREFORE, Defendant CITY OF GRANITE CITY, ILLINOIS, respectfully requests
this Court grant Defendant’s Request for evidentiary hearing as same will assist the Court in
deciding the motion and that the oral argument occur after such evidentiary hearing can be
conducted in this matter. /s/ Erin M. Phillips

Erin M. Phillips, #6289723 (Lead)
Unsell, Schattnik & Phillips, P.C.
3 South 6" Street

Wood River, Illinois 62095
(618)258-1800

erin.phillips7@gmail.com

Attorney for Defendant

Page 2 of 3
Certificate of Service

I hereby certify that on August 19, 2019, I electronically filed Defendant City of Granite
City’s Response to Plaintiffs’ Motion for Oral Argument & Cross-Motion for Evidentiary
Hearing with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following:

Robert James McNamara rmcnamara@ij.org
Institute for Justice

901 N. Glebe Road

Suite 900

Arlington, VA 22203

Samuel B. Gedge sgedge@ij.org
Institute for Justice

901 N. Glebe Road

Suite 900

Arlington, VA 22203

Bart C. Sullivan bsullivan@foxgalvin.com
Fox Galvin LLC

One South Memorial Drive

12th Floor

St. Louis, MO 63102

/s/ Erin Phillips
Erin M. Phillips

Page 3 of 3
